UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended August 31, 2009 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-153102 LINK RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA 98-0588402 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 392 Acadia Drive S.E., Calgary, Alberta, Canada T2J 0A8 (Address of principal executive offices, including zip code) 403-230-0945 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 3,450,000 shares of common stock as of October 15, 2009 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated interim unaudited financial statements of Link Resources Inc. (the “Company”) for the three month period ended August 31, 2009 are included with this Quarterly Report on Form 10-Q: (a) Consolidated Balance Sheets as of August 31, 2009 and May 31, 2009; (b) Consolidated Statements of Operations for the three months August 31, 2009, for the three months ended August 31, 2008 and for the period from January 9, 2008 (Inception) to August 31, 2009. (c) Consolidated Statements of Cash Flows for the three months ended August 31, 2009, for the three months ended August 31, 2008 and for the period from January 9, 2008 (Inception) to August 31, 2009. (d) Condensed Notes to Financial Statements. 2 LINK RESOURCES INC. (A Development Stage Company) Balance Sheet (Unaudited) ASSETS August 31, May 31, CURRENT ASSETS Cash and Cash Equivalents $ $ TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITES Accrued Interest Notes Payable $ $
